Speaking to the rule against multifariousness, as applied before its liberalization by statute, this court (Hard v. American Trust  Savings Bank, 200 Ala. 264, 76 So. 30) has recently said:
"The declaration and effectuation of the creditor's right to have his debt discharged out of the debtor's property, and to pursue and subject the debtor's property thereunto by avoiding conveyances or transfers invalidly made or to have a transfer of substantially all of the debtor's property pronounced a general assignment under the statute (Code, § 4295), are all directly referable to, and immediately connected with, the creditor's right to have his demand satisfied out of his debtor's property. The fact that some of the respondents have no interest in or concern with all of the subjects of inquiry instituted by a bill in equity did not render the bill multifarious even before the enactment of Code, § 3095."
Many cases might be cited in support of that statement of the law, but a single one, which illustrates it clearly and fully, will here suffice, viz. Lehman et al. v. Meyer et al., 67 Ala. 396. In that case it was distinctly held that in creditors' bills persons holding portions of the debtor's property under separate and independent conveyances may be joined as respondents.
The scope and purpose of this bill, as amended, come clearly within the rule as stated above, and we hold that it is not multifarious, and shows no misjoinder of parties.
The demurrers were therefore properly overruled, and the decree will be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.